983 A.2d 197 (2009)
200 N.J. 469
James Randall SMITH, Appellant-Movant,
v.
NEW JERSEY DEPARTMENT OF CORRECTIONS, Respondent-Respondent.
No. M-235/236 September Term 2009, 64,849
Supreme Court of New Jersey.
October 23, 2009.
ORDERED that the motion for leave to appeal from the Order of the Superior Court, Appellate Division, denying his motion to compel is granted and the matter is summarily remanded to the Appellate Division where respondent shall submit detailed, case-specific reasons for maintaining the confidentiality of the entirety of movant's mental health records, after which the Appellate Division shall reconsider movant's motion to compel. Jurisdiction is not retained.